 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 1 of 6 PageID 1




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF FLORIDA – TAMPA DIVISION

                               CASE NO. __________________

GOLDEN KRUST FRANCHISING, INC.,
a New York corporation,

               Petitioner,

vs.

KEITH CLAYBORNE, BERNADETTE
CLAYBORNE, 7 “K” CORP., GOLDEN KRUST
#6, LLC, and GOLDEN KRUST #7, LLC,

               Respondents.
                                              /

   PETITIONER GOLDEN KRUST FRANCHISING, INC.’S MOTION TO COMPEL
   SUBPOENA COMPLIANCE AND FOR CONTEMPT AND SANCTIONS AGAINST
     DONNETTA HEREDIA AND INCORPORATED MEMORANDUM OF LAW

       Petitioner Golden Krust Franchising, Inc. (“Golden Krust”), by and through its undersigned

counsel and pursuant to Fed. R. Civ. P. 45(d)(2)(B)(i) and 45(g), hereby files this Motion to

Compel Subpoena Compliance and for Contempt and Sanctions due to Donnetta Heredia’s (“Ms.

Heredia”) failure to comply with the subpoena served to Ms. Heredia on September 9, 2020. In

support of its motion, Golden Krust states as follows:

       1.      On March 18, 2020, Golden Krust obtained an Award before the American

Arbitration Association against Judgment Debtors Keith Clayborne, Bernadette Clayborne, 7 “K”

Corp., Golden Krust #6, LLC, and Golden Krust #7, LLC (collectively, “Judgment Debtors”)

totaling $758,633.89 (the “Award”). On July 8, 2020, the United States District Court for the

Southern District of Florida confirmed the Award and entered a Final Default Judgment in favor

of Golden Krust and against Judgment Debtors (the “Judgment”). (See Golden Krust Franchising,

Inc. v. Keith Clayborne, Bernadette Clayborne, 7 “K” Corp., Golden Krust #6, LLC, and Golden
 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 2 of 6 PageID 2




Krust #7, LLC, Case No. 1:20-cv-21353-JEM, ECF No. 20). Despite the entry of this valid,

enforceable, and confirmed judgment, Judgment Debtors have not paid any amount toward the

outstanding Judgment.

       2.      In light of the Judgment Debtors’ failure to pay on the Judgment amount owed to

Golden Krust, Golden Krust has begun conducting discovery in aid of execution as provided by

Federal Rule of Civil Procedure 69, including serving subpoenas on certain parties who are

believed to have information relevant to Golden Krust’s efforts to collect upon the Judgment,

including Ms. Heredia.

       3.      Instead of properly complying with her obligations, however, Ms. Heredia ignored

Golden Krust and rejected Golden Krust’s attempt to confer with them. It is on this basis that

Golden Krust seeks an order from this Court compelling Donnetta Heredia’s compliance with her

obligations under Federal Rule of Civil Procedure 45.

       4.      On September 8, 2020, Golden Krust issued a non-party Subpoena to Produce

Documents, Information, or Objects requiring Ms. Heredia to produce documents relating to its

business transactions and financial involvement with the Judgment Debtors by September 22, 2020

(the “Subpoena”). A copy of the Subpoena is attached hereto as Exhibit 1.

       5.      On September 9, 2020, Ms. Heredia was served with the Subpoena. A copy of the

Affidavit of Service is attached hereto as Exhibit 2.

       6.      Ms. Heredia failed to: (1) produce any documents to Golden Krust; (2) file a motion

to quash or modify the Subpoena as permitted by Fed. R. Civ. P. 45(d)(3); or (3) request an

enlargement of time from Golden Krust to respond by the deadline required in the Subpoena.

Instead, Ms. Heredia simply ignored the Subpoena.




                                                 2
 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 3 of 6 PageID 3




       7.         Prior to filing this Motion, counsel for Golden Krust attempted to confer with Ms.

Heredia regarding her failure to comply with the Subpoena. Specifically, on October 16, 2020,

counsel for Golden Krust sent a letter to Ms. Heredia via UPS Overnight Delivery. A copy of the

letter (and proof of delivery) sent to Ms. Heredia is attached hereto as Exhibit 3.

       8.         Golden Krust’s Subpoena to Ms. Heredia is valid and enforceable and seeks

discoverable information. Among other things, it seeks documents and information related to the

Judgment Debtors’ assets and property, finances, and disposition of funds that could be used to

satisfy Golden Krust’s Judgment against the Judgment Debtors. All of Golden Krust’s requests are

proper under the Federal Rules of Civil Procedure.

       9.         Moreover, because Ms. Heredia resides in Pinellas County, Florida, Golden Krust

can properly seek an order from this Court compelling production. See Fed. R. Civ. P.

45(d)(2)(B)(i).

       10.        Under Federal Rule of Civil Procedure 45(g), a non-party’s failure to comply with

a subpoena exposes that non-party to possible contempt. See Fed. R. Civ. P. 45(g) (stating that a

court “may hold in contempt a person who, having been served, fails without adequate excuse to

obey the subpoena or an order related to it.”); Chambers v. NASCO, Inc., 501 U.S. 32, 44, 111 S.

Ct. 2123, 115 L. Ed. 2d 27 (1991) (noting that the power to punish for contempt is inherent in all

courts); Shillitani v. United States, 384 U.S. 364, 370, 86 S. Ct. 1531, 16 L. Ed. 2d 622 (1966)

(“There can be no question that courts have inherent power to enforce compliance with their lawful

orders through civil contempt”); Matter of Certain Complaints Under Investigation by an

Investigating Committee of Judicial Council of the Eleventh Circuit, 783 F.2d 1488, 1495 (11th

Cir. 1986) (“If a witness disregards the subpoena and fails to comply without filing a timely motion

to quash, the witness may be found in contempt of court, with no need for any further court order”)



                                                  3
 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 4 of 6 PageID 4




       11.     Here, Ms. Heredia has not provided any excuse, much less an adequate one, for her

failure to comply with the Subpoena. He has ignored Golden Krust’s attempt to confer and refused

to produce the requested documents and information as required by law. Moreover, Ms. Heredia

has waived any objections to the Subpoenas. Xfinity Mobile v. As Trading Corp., 2020 U.S. Dist.

LEXIS 126933, at *6 (S.D. Fla. July 20, 2020) (citing Sakhil Ctr. at Doral Condo. Ass’n, Inc. v.

Hanver Ins. Co., 2019 U.S. Dist. LEXIS 227022, 2019 WL 7881626, at *1 (S.D. Fla. Mar. 21,

2019)) (“A non-party waives any objections if she does not timely object to the subpoena.”)

Consequently, Golden Krust seeks and is entitled to appropriate relief under law.

       WHEREFORE, Petitioner Golden Krust Franchising, Inc. respectfully requests this Court

enter an Order granting Golden Krust the following relief:

       A.      Granting Petitioner’s Motion to Compel;

       B.      ordering Donnetta Heredia to produce documents responsive to Golden Krust’s

               Subpoena to Produce Documents, Information, or Objects;

       C.      ordering that Donnetta Heredia has waived all objections to the Subpoena to

               Produce Documents, Information, or Objects issued to him;

       D.      ordering Donnetta Heredia to pay Golden Krust’s reasonable expenses incurred in

               making this Motion to Compel, including attorneys’ fees, pursuant to Fed R. Civ.

               P. 37(a)(5)(A);

       E.      issuing sanctions against Donnetta Heredia in an amount to be determined by the

               Court for Donnetta Heredia’s failure to respond to Golden Krust’s Subpoena to

               Produce Documents, Information, or Objects; and

       F.      granting Golden Krust such further and additional relief this Court deems just and

               proper.



                                                4
 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 5 of 6 PageID 5




Dated: November 16, 2020                 Respectfully submitted,

                                         GREENBERG TRAURIG, P.A.
                                         Counsel for Petitioner
                                         333 S.E. 2nd Avenue, Suite 4400
                                         Miami, Florida 33131
                                         Telephone: (305) 579-0500
                                         Facsimile: (305) 579-0717


                                         /s/ Eva M. Spahn
                                         EVA M. SPAHN
                                         Florida Bar No. 0092063
                                         spahne@gtlaw.com




                                     5
 Case 8:20-mc-00104-VMC-SPF Document 1 Filed 11/16/20 Page 6 of 6 PageID 6




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of November, 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record via transmission of Notices of Electronic

Filing generated by CM/ECF and caused the foregoing document to be served on the following

via U.S. Mail and electronic mail at the address below:

       Donnetta Stafford Heredia
       930 Central Ave, Unit 401
       St. Petersburg, Florida 33705

       Keith Clayborne
       Bernadette Clayborne
       3301 N.E. 1st Avenue
       PH 6
       Miami, FL 33137
       kclayborne@me.com
       bpclayborne@hotmail.com


                                                             /s/ Eva M. Spahn
                                                             EVA M. SPAHN




                                                 6
